DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is filed in response to Applicant’s arguments and amendment dated January 28, 2021.  Claims 1-3, 5, 6, 8, 10, 11, 13, 14, 16, 18, and 26 are currently amended and claims 1-18 remain pending in the application and have been fully considered by Examiner.    
Applicant's arguments with respect to the prior art rejections have been considered, but are not persuasive, as detailed below in the Prior Art Argument - Rejections section. To the extent that Applicant has amended these claims, additional clarification has been provided below where necessary to further point out that the prior art of record cited in the previous Office Action discloses the claimed limitations as currently amended.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Prior Art Arguments – Rejections
Applicant’s arguments have been fully considered by Examiner, but they are not persuasive, as follows:

With respect to claims 1 and 26, Applicant primarily argues that “The header signature 310 does not provide trust of the manifest data and the payload hash because the data content referred to in Palaniappan is part of the manifest data for validation of the manifest data and not the payload itself.... So at best, the header signature field of Palaniappan is used to validate the manifest data to indicate trust of just the manifest data.”1  However, the claim does not require indicating a trust of the “payload hash” or “payload itself.” Significantly, the claim recites, “manifest data comprising a payload uniform resource identifier (URI) indicating where the payload is stored, authentication information indicating a trust of the manifest data, and a payload hash.” Thus, the claim merely requires that the manifest data comprise a payload URI, authentication information, and a payload hash, and that the authentication information indicate a the manifest data. This is taught by Palaniappan, which Applicant has recognized23. Applicant further quotes portions of Palaniappan and describes how it allegedly requires two separate validity checks.  Even assuming arguendo that this characterization is accurate, it does not appear to be relevant to any of the claimed features.

With respect to claims 5 and 6, Applicant argues that there is no teaching of a device filter being comprised in campaign data, which is separate from the manifest data4.  Examiner respectfully disagrees, first noting that it has not been claimed that the manifest data and the campaign data are “separate.”  Thus, Palaniappan teaching of using update attribute field 320 to apply update only to specific systems5 reads on the limitations as claimed.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “at least one interface to: receive...receive....” in claim 26.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	With respect to claim 8, lines 1-4 recite “wherein the management server is further configured to receive update status information from the subset of the one or more remote devices indicating the status of the firmware update at the subset of the one or more remote devices.”  It is unclear what “the status” and “the firmware update” refer to, which renders the scope of the claim indefinite. For purposes of compact prosecution only, Examiner has interpreted this as meaning -- wherein the management server is further configured to receive a firmware update at the subset of the one or more remote devices --.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 5, 6, 9, and 22-28 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palaniappan (20140033193 – hereinafter Palaniappan; see IDS filed on 3/5/20).

	With respect to claim 1, Palaniappan discloses A method for enabling an asset update for one or more service requesters on a plurality of remote devices (e.g., Figs. 1 and 4-5 and associated text, e.g., [0012], Methods for secured distribution of software updates; see also [0036]), the method comprising: 
	receiving, at a management server, update data indicating an asset to be updated at one or more remote devices for a first service requester (e.g., Figs. 1-5 along with associated text, e.g., [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [management server,].), the update data comprising manifest data (e.g., Figs. 1-5 and associated text, e.g., [0024], FIG. 3 is a data structure of manifest data associated with a software update, according to some embodiments. Manifest data 300 includes various attributes for a software update; see also [0036].) comprising a payload uniform resource identifier (URI) indicating where the payload is stored (e.g., Uniform Resource Locator (URL) address [payload URI]) on the update server 130 where the update is stored.), authentication information indicating a trust of the manifest data, and a payload hash (e.g., Figs. 1-5 and associated text, e.g., [0025], The manifest data 300 includes the header signature field 310 [payload hash]. The field 310 is a hash across the data content 312, the length of the data content signature 322 and the data content signature 324. As further described below, the header signature field 310 is used to validate the manifest data 300 [authentication information indicating a trust of the manifest data].); 
	receiving, at the management server, campaign data associated with the update data and indicating a subset of the one or more remote devices to which an asset update is to be applied for the first service requester (e.g., Figs. 1-5 along with associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 [management server] for subsequent distribution to the client devices 110 that execute the associated software application; [0024], The manifest data 300 includes the application update version field 304; [0035], The application update 114 is then ready to be downloaded by the client devices 110 that have the associated software application [subset of remote devices]; [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [receiving, at the management server]; [0036-0037], At block 502, the software applications registered for the update manager are identified .... At block 504, the manifest data for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the manifest data for the update manager 202 from the update server 130; [0046], At block 518, a determination is made of whether there are updates to the software application. With reference to ; and 
	receiving, at the management server, a request to initiate the asset update for the first service requester by transmitting to the subset of the one or more remote devices indicated by the campaign data an update communication comprising the manifest data indicating that a payload is to be retrieved for updating the subset of the one or more remote device (e.g., Figs. 1-5 along with associated text, e.g., [0036], the update manager 202 may periodically check for updates for the software applications for which the update manager 202 is responsible; [0038], the update manager 202 downloads the manifest data for the update manager 202 from the update server 130, thus when the update manager detects an available update, it requests the update to the management server; see also [0048].).

	With respect to claim 5, Palaniappan also discloses wherein the campaign data comprises a device filter indicating a filter to apply to identify the subset of the one or more remote devices to which the asset update is to be applied (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system [campaign data comprises a device filter indicating a filter to apply to .

	With respect to claim 6, Palaniappan also discloses wherein each remote device has associated therewith one or more fields identifying information relating to the respective device, and wherein the device filter comprises values for one or more the fields that are used to identify which of the remote devices are to be updated according to the campaign data (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system. Another usage attribute may include the applicable language. A particular update may only be applicable to a software application that receives and outputs user input/output in a particular language. Another usage attribute may include the applicable machine architecture (e.g., an architecture that includes an settings within a system registry on the client device 110 may be checked. For example, a determination may be made of different flags within the system registry have been set).

	With respect to claim 9, Palaniappan also discloses wherein the update data is received from a developer device and the campaign data is received from an operator device, and wherein the developer device and the operator device are associated with the first service requester (e.g., Figs. 1-5 and associated text, e.g., [0028], With reference to FIG. 1, the update unit 116 of one of the update devices 112 may transmit this data over the network 102 to the signature unit 108 of the signature server 104. For example, a software developer/programmer may initiate this operation after an application update is ready to be used for updating a software application on the client devices 110; [0032] At block 410, a timestamp is assigned as the version of the application update. In some embodiments, the signature unit 108 performs this operation [operator device]; [0034], [0034] After receiving the manifest data back from the signature server 104, the update unit 116 may then generate the data structure for the manifest data (see the manifest data 300 in FIG. 3) [campaign data is received from an operator device]; [0035] The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [the update data is received from a developer device].).

	With respect to claim 22, Palaniappan also discloses wherein the management server stores one or more campaigns according to the campaign data (e.g., Figs. 1-5 and associated .

	With respect to claim 23, Palaniappan also discloses wherein the received campaign data is signed before being received at the management server (e.g., Figs. 1-5 and associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 (for subsequent distribution to the client devices 110 that execute the associated software application); see also [0025], The manifest data 300 includes the header signature field 310. The field 310 is a hash across the data content 312, the length of the data content signature 322 and the data content signature 324. As further described below, the header signature field 310 is used to validate the manifest data 300.).

	With respect to claim 24, Palaniappan also discloses wherein the campaign data is signed using a public key cryptographic signature or [a keyed-hash message authentication code (HMAC)] (Id.; see also claim 9, generating a hash over at least a part of the manifest data using a first public key stored on the machine; and comparing the hash to the signature of the manifest data.).

	With respect to claim 25, Palaniappan also discloses wherein the campaign data is forwarded to the subset of the remote devices for authentication (e.g., Figs. 1-5 along with .

	With respect to claim 26, A management server for enabling an asset update for one or more service requesters on a plurality of remote devices (e.g., Figs. 1, particularly update server 130 [management server] and client devices 110 [remote devices], and Figs. 4-5 and associated text, e.g., [0012], Methods for secured distribution of software updates; see also [0036]), the management server comprising: at least one interface to: 
		receive, at the management server, update data indicating an asset to be updated at one or more remote devices for a first service requester (e.g., Figs. 1-5 along with associated text, e.g., [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [management server].), the update data comprising manifest data (e.g., Figs. 1-5 and associated text, e.g., [0024], FIG. 3 is a data structure of manifest data associated with a software update, according to some embodiments. Manifest data 300 includes various attributes for a software update.) comprising a payload uniform resource identifier (URI) indicating where the payload is stored (e.g., Figs. 1-5 and associated text, e.g., [0025], The field 316 provides the address (such as the Uniform Resource Locator (URL) address [payload URI]) on the update server 130 where the update is stored.), authentication information indicating a trust of the manifest data, and a payload hash (e.g., Figs. 1-5 and associated text, e.g., [0025], The manifest data 300 includes the header signature field 310 [payload hash]. The field 310 is a hash across the data content 312, the length of the data content signature 322 and the data content signature 324. As further described below, the ; 
		receive, at the management server, campaign data associated with the update data and indicating a subset of the one or more remote devices to which an update is to be applied for the first service requester (e.g., Figs. 1-5 along with associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 [management server] for subsequent distribution to the client devices 110 that execute the associated software application; [0024], The manifest data 300 includes the application update version field 304; [0035], The application update 114 is then ready to be downloaded by the client devices 110 that have the associated software application [subset of remote devices]; [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [receiving, at the management server]; [0036-0037], At block 502, the software applications registered for the update manager are identified .... At block 504, the manifest data for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the manifest data for the update manager 202 from the update server 130; [0046], At block 518, a determination is made of whether there are updates to the software application. With reference to FIG. 3, the update manager 202 may make this determination based on the update version 304; see also [0025], For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system.); and 
	receive, at the management server, a request to initiate the asset update for the first service requester by transmitting to the subset of the one or more remote devices indicated by the campaign data an update communication comprising the manifest data indicating that a payload is to be retrieved for updating the one or more remote device (e.g., Figs. 1-5 along with associated text, e.g., [0036], the update manager 202 may periodically check for updates for the software applications for which the update manager 202 is responsible; [0038], the update manager 202 downloads the manifest data for the update manager 202 from the update server 130, thus when the update manager detects an available update, it requests the update to the management server; see also [0048].). 

	With respect to claim 27, Palaniappan also discloses An apparatus to perform the method of claim 1 (see Figs. 1 and 6 and associated text, e.g., [0012] Methods, apparatus and systems for secured distribution of software updates are described; see also the rejection of claim 1 above.).

	With respect to claim 28, Palaniappan also discloses A non-transitory, computer-readable storage medium configured to store code comprising computer-readable instructions which, when executed by a processor, cause the processor to perform the method of clam 1 (e.g., figs. 1 and 4-6 along with associated text, e.g., [0059] In some embodiments, the computer system 600 includes a machine-readable medium that stores a set of instructions (e.g., software) embodying any one, or all, of the methodologies for described herein; [0062] Embodiments of the invention include features, methods or processes that may be embodied within machine-executable instructions provided by a machine-readable medium; see also claim 9, A non-transitory machine-readable medium including instructions, which when executed by at least one processor of a machine, causes the machine to perform operations comprising.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 2-4, 8, 10-14, and 16-21 are rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view Joshi et al. (20170031671 – hereinafter Joshi).

	With respect to claim 2, Palaniappan also discloses wherein the asset comprises [firmware] of the subset of the one or more remote device (e.g., Figs. 1-5 and associated text, e.g., [0024-25], manifest data associated with a software update....The data content 312 may also include the conditional logic field 320.  The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system.). 
	To the extent that Palaniappan does not appear to explicitly disclose firmware, this is taught by analogous art, Joshi (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi because “firmware is updated every so often to achieve certain goals such as improve 

	With respect to claim 3, Palaniappan also discloses wherein the update data comprises: payload data comprising [firmware] data of a [firmware] update to be applied to the subset of the one or more remote devices; and manifest data comprising metadata relating to an installation of the payload data (e.g., Figs. 1-5 and associated text, e.g., [0024-25], manifest data associated with a software update [payload]....The data content 312 may also include the conditional logic field 320.  The field 320 includes usage attributes for the update [metadata relating to the installation of the payload data]. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system.) and Joshi discloses firmware (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi for the reason set forth above with respect to claim 2.  

With respect to claim 4, Palaniappan also discloses wherein the campaign data is associated with the manifest data and wherein the update communication comprises manifest data for the payload to be applied (e.g., Figs. 1-5 along with associated text, e.g., [0038], At block 504, the manifest data for the update manager is downloaded. With reference to .

With respect to claim 8, Palaniappan also discloses wherein the management server is further configured to receive update status information from the subset of the one or more remote devices indicating the status of the [firmware] update at the one or more remote devices (e.g., Figs. 1-2 and 4-5 along with associated text, [0036], the update manager 202 may periodically check for updates for the software applications for which the update manager 202 is responsible).
	To the extent that Palaniappan does not appear to explicitly disclose firmware, this is taught by analogous art, Joshi (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi because “firmware is updated every so often to achieve certain goals such as improve performance, add new features, enhance existing features and fix bugs, for example,” as suggested by Joshi (see [0007]).

With respect to claim 10, Palaniappan also discloses receiving, at the management server, second update data indicating second [firmware] to be updated at one or more remote devices (e.g., Figs. 1-5 along with associated text, e.g., [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server updates 114 [i.e., first, second, third, etc.]); 
receiving, at the management server, second campaign data associated with the second update data and indicating a second subset of the one or more remote devices to which a second firmware update is to be applied, wherein the second subset of the one or more remote devices is different to the first subset of the one or more remote devices (e.g., Figs. 1-5 along with associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 [management server] for subsequent distribution to the client devices 110 that execute the associated software application; [0024], The manifest data 300 includes the application update version field 304; [0035], The application update 114 is then ready to be downloaded by the client devices 110 that have the associated software application [subset of remote devices]; [0035], The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [receiving, at the management server]; [0036-0037], At block 502, the software applications registered for the update manager are identified .... At block 504, the manifest data for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the manifest data for the update manager 202 from the update server 130; [0046], At block 518, a determination is made of whether there are updates to the software application. With reference to FIG. 3, the update manager 202 may make this determination based on the update version 304; see also [0025], For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system; [0043] At block 512, a determination is made of updates. With reference to FIGS. 1-2, as further described below, the update manager 202 may download the manifest data for each registered software application [first, second, third, etc. manifests] from the update server 130.); and 	
receiving a request to initiate the second [firmware] update by transmitting to the second subset of the one or more remote devices a second update communication indicating that the second [firmware] is to be retrieved for updating the [firmware] of the one or more remote devices.
To the extent that Palaniappan does not appear to explicitly disclose firmware, this is taught by analogous art, Joshi (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi because “firmware is updated every so often to achieve certain goals such as improve performance, add new features, enhance existing features and fix bugs, for example,” as suggested by Joshi (see [0007]).

	With respect to claim 11, Palaniappan also discloses wherein the second update data comprises: second payload data comprising second [firmware] data of the second [firmware] update to be applied to the second subset of the one or more remote devices; and second manifest data comprising second metadata relating to the second payload data (e.g., Figs. 1-5 and associated text, e.g., [0024-25], manifest data associated with a software update [payload]....The data content 312 may also include the conditional logic field 320.  The field 320 updates 114 [i.e., first, second, third, etc.]; [0043] At block 512, a determination is made of whether all registered software applications have been checked for updates. With reference to FIGS. 1-2, as further described below, the update manager 202 may download the manifest data for each registered software application [first, second, third, etc. manifests] from the update server 130.) and Joshi discloses firmware (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi for the reason set forth above with respect to claim 10.  

With respect to claim 12, Palaniappan also discloses wherein the second campaign data is associated with the second manifest data and wherein the second update communication comprises second manifest data for the second payload to be applied (e.g., Figs. 1-5 along with associated text, e.g., [0038], At block 504, the manifest data for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the manifest data for the update manager 202 from the update server 130; see also [0021], [0024-25], [0036-37], .

With respect to claim 13, Palaniappan also discloses wherein the second campaign data comprises a second device filter indicating a second filter to apply to identifythe second subset of the one more remote devices to which the second update is to be applied (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system. Another usage attribute may include the applicable language. A particular update may only be applicable to a software application that receives and outputs user input/output in a particular language. Another usage attribute may include the applicable machine architecture (e.g., an architecture that includes an Intel.RTM.--based processor executing a Macintosh.RTM.--based operating system). Other usage attributes may include various settings on the client device 110. In some embodiments, settings within a system registry on the client device 110 may be checked. For example, a determination may be made of different flags within the system registry have been set; see also portions cited above teaching first and second, e.g., [0019], [0035], and [0043].).

With respect to claim 14, Palaniappan also discloses wherein each remote device has associated therewith one or more fields identifying information relating to the respective remote device, and wherein the second device filter comprises values for one or more the fields that are used to identify which of the remote devices are to be updated according to the second campaign data (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system. Another usage attribute may include the applicable language. A particular update may only be applicable to a software application that receives and outputs user input/output in a particular language. Another usage attribute may include the applicable machine architecture (e.g., an architecture that includes an Intel.RTM.--based processor executing a Macintosh.RTM.--based operating system). Other usage attributes may include various settings on the client device 110. In some embodiments, settings within a system registry on the client device 110 may be checked. For example, a determination may be made of different flags within the system registry have been set; see also portions cited above teaching first and second, e.g., [0019], [0035], and [0043].).

	With respect to claim 16, Palaniappan also discloses wherein the management server is further configured to receive second update status information from the second subset of the one or more remote devices indicating a status of the second firmware update at the second subset of the one or more remote device (e.g., Figs. 1-2 and 4-5 along with associated text, [0036], the update manager 202 may periodically check for updates for the software  and Joshi discloses firmware (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi for the reason set forth above with respect to claim 10.  

With respect to claim 17, Palaniappan also discloses wherein the second update data is received from a second developer device and the second campaign data is received from a second operator device, and wherein the second developer device and the second operator device are associated with a second service requester (e.g., Figs. 1-5 and associated text, e.g., [0028], With reference to FIG. 1, the update unit 116 of one of the update devices 112 may transmit this data over the network 102 to the signature unit 108 of the signature server 104. For example, a software developer/programmer may initiate this operation after an application update is ready to be used for updating a software application on the client devices 110; [0032] At block 410, a timestamp is assigned as the version of the application update. In some embodiments, the signature unit 108 performs this operation [operator device]; [0034], [0034] After receiving the manifest data back from the signature server 104, the update unit 116 may then generate the data structure for the manifest data (see the manifest data 300 in FIG. 3) [campaign data is received from an operator device]; [0035] The update unit 116 may then upload the application update 114 and the associated manifest data 300 to the update server 130 [the update data is received from a developer device]; see also [0020], One to any number of cryptographic devices 104 may be coupled to external ports of the signature server 104.).

With respect to claim 18, Palaniappan also discloses in response to a request to initiate a [firmware] update (e.g., Figs. 1-5 along with associated text, e.g., [0036], the update manager 202 may periodically check for updates for the software applications for which the update manager 202 is responsible), transmitting to the subset of the one or more remote devices an update communication indicating that a [firmware] is to be retrieved for updating a [firmware] of the one or more remote devices (e.g., Figs. 1-5 and associated text, e.g., [0047], At block 520, user input for the selection of the updates for the registered software application is received. With reference to FIG. 3, the update manager 202 may receive the user input. The manifest data received for the software application may indicate that one to a number of updates may be available. Accordingly, the update manager 202 may present these updates to the user. The user may then select which, if any, of the updates are to be downloaded.).
	To the extent that Palaniappan does not appear to explicitly disclose firmware, this is taught by analogous art, Joshi (e.g., Abstract, Systems and methods for automated firmware update with rollback are described herein.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Joshi because “firmware is updated every so often to achieve certain goals such as improve performance, add new features, enhance existing features and fix bugs, for example,” as suggested by Joshi (see [0007]).

With respect to claim 19, Palaniappan also discloses receiving a manifest request for a list of manifests stored at the management server (e.g., Figs. 1-5 and associated text, e.g., he update manager 202 may periodically check for updates for the software applications for which the update manager 202 is responsible. The flow diagram 500 commences at block 502; [0043] At block 512, a determination is made of whether all registered software applications have been checked for updates. With reference to FIGS. 1-2, as further described below, the update manager 202 may download the manifest data for each registered software application; [0044], At block 514, the manifest data for a registered software application (that has not been checked) is downloaded; see also [0044]); 
returning, in response to the manifest request, the list of manifests stored at the management server (Id., particularly, [0043-4] At block 512, a determination is made of whether all registered software applications have been checked for updates. With reference to FIGS. 1-2, as further described below, the update manager 202 may download the manifest data for each registered software application....At block 514, the manifest data for a registered software application (that has not been checked) is downloaded.); 
receiving a device filter request for a list of device filters stored at the management server (e.g., Figs. 1-5 and associated text, e.g., [0036], In some embodiments, the update manager 202 may initiate the operations of the flow diagram 500; [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system. Another usage attribute may include the applicable language. A particular update may only be ; 
returning, in response to the device filter request, a list of valid device filters determined from the device filters stored at the management server (Id.; se also [0045], [0045] At block 516, a determination is made of whether the manifest data for the registered software application is valid; see also [0049], For example, the update manager 202 may check the usage attributes stored in the conditional logic field 320 to determine if this update is for the operating system, machine architecture, language, etc. for the client device 110.).

	With respect to claim 20, Palaniappan also discloses wherein the device filter request identifies a manifest (e.g., Figs. 1-5 and associated text, e.g., [0044], [At block 514, the manifest data for a registered software application (that has not been checked) is downloaded.), and wherein the method further comprises: determining the list of valid device filters from the device filters stored at the management server by selecting a subset of stored device filters based upon device filters that meet one or more fields defined in the identified manifest (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage 

	With respect to claim 21, Palaniappan also discloses wherein the device filter request identifies a manifest (e.g., Figs. 1-5 and associated text, e.g., [0044], [At block 514, the manifest data for a registered software application (that has not been checked) is downloaded.), and wherein the method further comprises: determining the list of valid device filters from the device filters stored at the management server by selecting a subset of stored device filters based upon device filters that meet at least one of a device manufacturer and [model number] listed in the identified manifest (e.g., Figs. 1-5 and associated text, e.g., [0025], The data content 312 includes the size of the update field 318, which stores a size of the update for the software application. The data content 312 may also include the conditional logic field 320. The field 320 includes usage attributes for the update... Another usage attribute may include the applicable machine architecture (e.g., an architecture that includes an Intel.RTM. [device manufacturer] --based processor executing a Macintosh.RTM.--based operating system). Other usage attributes may include various settings on the client device 110. In some embodiments, settings within a system registry on the client device 110 may be checked. For example, a determination may be made of different flags within the system registry have been set; [0049], as part of the validity check, the update manager 202 may check usage attributes for the update. For example, the update manager 202 may check the usage attributes stored in the conditional logic field 320 to determine if this update is for the operating system, machine architecture, language, .

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view of Carranza et al. (20170177325 – hereinafter Carranza).

	With respect to claim 7, Palaniappan also discloses wherein the update data and the campaign data are received via [an application programming interface (API)] e.g., Figs. 1-5 along with associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 [management server] (for subsequent distribution to the client devices 110 that execute the associated software application); [0035], The application update 114 is then ready to be downloaded by the client devices 110 that have the associated software application [subset of remote devices]; [0036-0037], At block 502, the software applications registered for the update manager are identified .... At block 504, the manifest data [campaign data] for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the manifest data for the update manager 202 from the update server 130; [0042] At block 510, the update for the update manager is downloaded and installed; see also [0024-26] and [0046].).
	To the extent that Palaniappan does not appear to explicitly disclose API, this is taught by Carranza (e.g., Figs. 1-2 and 4 along with associated text, e.g., [0020] Additionally, update management system 106 may provide an application programming interface (API) via a web server. The API may include commands for requesting updates from update management system 106 and providing installers in response to the requests. The API may also be used by application providers to indicate a new version of a program is available--updates to program files 114 may API call and process it to determine if updated versions of programs are available.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Palaniappan with the invention of Carranza because APIs simplify programming and the invention of Carranza “may lower overall computational, transmission, and storage costs in complex and large IoT eco-systems,” as suggested by Carranza (see [0012]).

Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Palaniappan in view of Joshi as applied to claim 10 above, and further in view of Carranza et al. (20170177325 – hereinafter Carranza).

	With respect to claim 15, Palaniappan also discloses wherein the second update data and the second campaign data are received via an [application programming interface (API)] (e.g., Figs. 1-5 along with associated text, e.g., [0021], After receiving manifest data from the signature server 104, the application update 114 and the manifest data may be uploaded to the update server 130 [management server] (for subsequent distribution to the client devices 110 that execute the associated software application); [0035], The application update 114 is then ready to be downloaded by the client devices 110 that have the associated software application [subset of remote devices]; [0036-0037], At block 502, the software applications registered for the update manager are identified .... At block 504, the manifest data [campaign data] for the update manager is downloaded. With reference to FIGS. 1-2, the update manager 202 downloads the .
	To the extent that Palaniappan in view of Joshi does not appear to explicitly disclose API, this is taught by Carranza (e.g., Figs. 1-2 and 4 along with associated text, e.g., [0020] Additionally, update management system 106 may provide an application programming interface (API) via a web server. The API may include commands for requesting updates from update management system 106 and providing installers in response to the requests. The API may also be used by application providers to indicate a new version of a program is available--updates to program files 114 may be made accordingly; [0024] The update request subsystem 110 may receive the information included in the API call and process it to determine if updated versions of programs are available.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the invention of Carranza because APIs simplify programming and the invention of Carranza “may lower overall computational, transmission, and storage costs in complex and large IoT eco-systems,” as suggested by Carranza (see [0012]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN DAVID BERMAN whose telephone number is (571)272-7206.  The examiner can normally be reached on M-F, 9-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN D BERMAN/Examiner, Art Unit 2192                                                                                                                                                                                                        
/S. SOUGH/SPE, Art Unit 2192





	
	



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Remarks at p.10.
        2 Id.
        3 See Palaniappan, e.g., [0025], The field 310 is a hash across the data content 312, the length of the data content signature 322 and the data content signature 324. As further described below, the header signature field 310 is used to validate the manifest data 300.
        4 See Remarks at p. 11.
        5 See Palaniappan, e.g., [0025], The field 320 includes usage attributes for the update. For example, the usage attributes may include the applicable operating system for which the update may be executed. A particular update may only be applicable to a software application that is executing on a particular operating system.